DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 & 6-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7 & 9-12 of U.S. Patent No. 10,122,327 (of record) and over claims 1, 5 & 10 of US Patent No. 10,601,380 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the applicant recites features of the application that contains same features recited in claims 1, 3-4, 6-7 & 9-12 of U.S. Patent No. 10,122,327 and claims 1, 5 & 10 of US Patent No. 10,601,380. Accordingly, application claims 1-2 & 6-12 are not .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raab (US 7202734 B1 of record, see parent case # 14/786,890) in view of Omae et al (hereinafter, Omae) (US 20070229181 A1) and further in view further in view of Kawakami et al. (hereinafter, Kawakami) (US 4754229 A, of record).
Regarding claims 1 & 13, Raab (Figs. 4, 7 & 8) teaches an electronic circuit or method comprising: a tunable resonator (e.g. element 11, see column 14, impedance matching) being connected between a fixed output matching network (70) and an amplifier (10) and wherein the amplifier includes a transistor (see Fig. 4, element 20, see column 4, second par., active device such as FET..Etc.); and wherein the transistor comprising a gate, a source connected to ground, and a drain directly connected to an input of the tunable resonator except for an input matching network.
Raab (Figure 8) teaches an amplifier circuit having an input filter 72 being coupled to the input of the amplifier 10.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the circuit as shown in figure 7 with the teaching as taught in the Figure 8 of Raab in order to provide the noise reduction and improving circuit performance.
The combination (Figures 7 & 8) does not explicitly teaches the tunable filter comprises varactor and inductor.
Omae (Fig.1) teaches an electronic circuit comprising having matching circuit 10 (i.e. tunable resonator) being connected to power device 20 and wherein the matching circuit include an inductor L1 being connected to a variable capacitor C2 (i.e. varactor).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented the impedance matching such as taught by Raab with the teaching of Omae because in any practical implementation of Raab a known construction technique such as disclosed by Omae would haven obvious to be employed.

Kawakami (Fig. 1) teaches an electronic circuit comprising an output matching circuit 15 being connected to a transistor 114 and wherein the output matching circuit includes inductor 151, 152 and wherein an open stub 19 being connected to inductor 151 and the inductor 152 being connected to output terminal 17.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented the impedance matching such as taught by the combination above with the teaching of Kawakami because in any practical implementation of the combination above a known construction technique such as disclosed by Kawakami would haven obvious to be employed
Accordingly, as an obvious consequence above, the combination further teaches the transistor comprising: the gate connected to the input matching network; and the tunable resonator comprising: a varactor (see figure 1 of Omae and it is noted that a varactor which can be a variable capacitor)  and an inductor (L1, figure 1 of Omae) connected in series to the varactor; and wherein the fixed output matching network comprising at least one shunt open-stub (e.g. Fig. 1 of Kawakami, open stub 19) connected to an output of the inductor (e.g. 151) in the tunable resonator and at least one transmission line (e.g. 152) connected to the at least one shunt open-stub, the at least one transmission line being configured to be connected to an output load (see Fig. 7 of Raab).
Regarding claim 2, wherein the varactor and the inductor further comprising: an input of the varactor (see capacitor C2 of Omae) directly connected in series to the drain of the transistor (see Fig. 1 of Raab) and the input of the varactor being configured to be connected to a drain voltage source (see Fig. 3 of Raab, drain supply and terminal 23); and an input of the inductor (see inductor L1 of Omae) connected in series to an output of the varactor with an output of the inductor being connected in series to the input of the fixed output matching network.
Regarding claim 3, wherein the transistor further comprises a gallium-arsenide p-type high-electron-mobility transistor (pHEMT) (see Raab, column 4 second paragraph).
Regarding claim 4, wherein the varactor is connected to a bias voltage source (not shown, seen from figure 7 of Raab, a known bias source may be use to provide signal to tuning input 15 in order to provide to the varactors) that generates a bias voltage that would adjust a capacitance level of the varactor between a predetermined minimum capacitance and a predetermined maximum capacitance (note that the applicant does not specify minimum/maximum capacitance).
Regarding claim 5, the combination teaches all of the limitations as discussed above in claim 1 except for a ratio of the predetermined maximum capacitance and the predetermined minimum capacitance of the varactor is approximately eight to one.
However, selecting particular a ratio of the predetermined maximum capacitance and the predetermined minimum capacitance of the varactor is approximately eight to one is the selection of a result effective variable. Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select a ratio of the 
Regarding claim 6, wherein the fixed output matching network would matches an effective impedance of the output load to an impedance of the transistor at a predetermined output frequency (see detail figures 7 & 8 of Raab).
Regarding claims 7-8 & 10-11, the combination teaches all of the limitations as discussed above, expect for the effective impedance of the output load is approximately 500 and the impedance of the transistor is approximately 50; and wherein the predetermined output frequency is in a range of approximately 500 MHz to 3 GHz; and wherein the output signal is generated with an adjacent channel leakage ratio that is less than -35 dB; and the fixed output matching network delivers an output signal to an output load with power level in a range of approximately 0.002 watts to 5 watts; and the at least one transmission line has a first impedance and the at least one shunt open-stub has a second impedance, the first impedance being greater than the second impedance.
However, selecting or chosen the effective impedance of the output load is approximately 500 and the impedance of the transistor is approximately 50; and wherein the predetermined output frequency is in a range of approximately 500 MHz to 3 GHz; and wherein the output signal is generated with an adjacent channel leakage ratio that is less than -35 dB; and the fixed output matching network delivers an output signal to an output load with power level in a range of approximately 0.002 watts to 5 watts; and the at least one transmission line has a first impedance and the at least one 
Regarding claim 9, wherein the transistor further comprises a transistor selected from the list of HBT, GaAs, CMOS, GaN, SiC, HEMT, III-V, SOI, SiGe, LDMOS, and stacked transistor variants (see Raab, column 4, second paragraph, HEMT).
Regarding claim 12 is rejected in the same manner as discussed above in claim 7-8 & 11.
Claim 14 is rejected in the same manner as discussed above in claim 5.
Claims 1 & 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raab (US 7202734 B1 of record, see parent case # 14/786,890) in view of See et al (hereinafter, See) (US 20130063223 A1, of record, see parent case # 16/182149) and further in view further in view of Kawakami et al. (hereinafter, Kawakami) (US 4754229 A, of record).
Regarding claims 1 & 13, Raab (Figs. 4, 7 & 8) teaches an electronic circuit or method comprising: a tunable resonator (e.g. element 11, see column 14, impedance matching) being connected between a fixed output matching network (70) and an amplifier (10) and wherein the amplifier includes a transistor (see Fig. 4, element 20, see column 4, second par., active device such as FET..Etc.); and wherein the transistor comprising a gate, a source connected to ground, and a drain directly connected to an input of the tunable resonator except for an input matching network.
Raab (Figure 8) teaches an amplifier circuit having an input filter 72 being coupled to the input of the amplifier 10.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the circuit as shown in figure 7 with the teaching as taught in the Figure 8 of Raab in order to provide the noise reduction and improving circuit performance.
The combination (Figures 7 & 8) does not explicitly teaches the tunable filter comprises varactor and inductor.
See (Figs. 3 & 4) teaches an amplifier circuit comprising having matching circuit 336 (i.e. tunable resonator) being connected to an amplifier PA 334 and wherein the matching circuit include an inductor 414 being connected to a variable capacitor 414 (i.e. varactor).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented the impedance matching such as taught by Raab with the teaching of See because in any practical implementation of Raab a known construction technique such as disclosed by See would haven obvious to be employed.
The combination above does not explicitly teaches the fix filter comprising at least one shunt open-stub and at least one transmission line connected to the at least one shunt open-stub, the at least one transmission line being configured to be connected to an output load. 
Kawakami (Fig. 1) teaches an electronic circuit comprising an output matching circuit 15 being connected to a transistor 114 and wherein the output matching circuit 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented the impedance matching such as taught by the combination above with the teaching of Kawakami because in any practical implementation of the combination above a known construction technique such as disclosed by Kawakami would haven obvious to be employed
Accordingly, as an obvious consequence above, the combination further teaches the transistor comprising: the gate connected to the input matching network; and the tunable resonator comprising: a varactor (see figure 4 of See and it is noted that a varactor which can be a variable capacitor)  and an inductor (element 412, figure 4 of see) connected in series to the varactor; and wherein the fixed output matching network comprising at least one shunt open-stub (e.g. Fig. 1 of Kawakami, open stub 19) connected to an output of the inductor (e.g. 151) in the tunable resonator and at least one transmission line (e.g. 152) connected to the at least one shunt open-stub, the at least one transmission line being configured to be connected to an output load (see Fig. 7 of Raab).
Regarding claims 5-12 & 14 are rejected in the same manner as discussed above in claim 5-12 & 14.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843